Case 2:21-mb-09124-ESW Document 1 Filed 05/06/21 Page 1 of 11

Search Warrant

UNITED STATES DISTRICT COURT
for the
District of Arizona
In the Matter of the Search of CaseNo. 94.9104 MB

(Briefly Describe the property to be searched or identify the person by name and ;
address)

2401 Eagle Court, Whiteriver, Arizona

ELECTRONIC SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person or property located in the District of _ Arizona
(idenitify the person or describe the property to be searched and give its location):

As further described in Attachment A.

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
i

pr operty to be seized): i
As set forth in Attachment B.

Affidavit of FBI Special Agent Tyler Woods is incorporated herein by reference.

. I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person ‘or
property. ;
5/20/2021

(not to exceed 14 days)

YOU ARE COMMANDED to execute this warrant on or before

 

in the daytime 6:00 a.m. to 10 p.m.
C at any time in the day or night as I find reasonable cause has been established.

Unless delayed. notice is authorized below, you must give a copy of the warrant and a receipt for the property taken’ to
the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the United States Magistrate Judge on duty.

 

(name)

C1 I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay of trial,

and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be searched or seized
(check the appropriate box) \ for___. days (not to exceed 30)

C] until, the facts justifying, the later specific date of

Date and time issued: _5/6/2021@10:26am C y

Judge's signature

 

 

City and State: Phoenix, Arizona Honorable U.S. Magistrate Judge Eileen S. Willett
Printed name and litle

 
Case 2:21-mb-09124-ESW Document1 Filed 05/06/21 Page 2 of 11

ATTACHMENT A
PROPERTY TO BE SEARCHED
1. A-single family residence located at 2401 Eagle Court, Whiteriver, Arizona and
any vehicles and outbuildings on the property. The structure is a light blue,

single story home. The house numbers “2401” are on the front of the residence.

 
Case 2:21-mb-09124-ESW Document1 Filed 05/06/21 Page 3 of 11

OI,

IV.

<

ATTACHMENT B
ITEMS TO BE SEIZED

Any suspected illegal narcotics;

Any United States currency;

Any notes, ledgers, payment receipts or any documentation related to the
purchase or sale of narcotics;

Any firearm;

Any ammunition for a firearm; and

Any indicia, receipts, records or documentation related to the purchase of a

firearm or ammunition.

 
Case 2:21-mb-09124-ESW Document1 Filed 05/06/21 Page 4 of 11

Application for a Séarch Warrant

UNITED STATES DISTRICT COURT

for the
District of Arizona

In the Matter of the Search of CaseNo. 21-91 24 MB
{Briefly Describe the property to be searched or identify the person by name and
address)

 

2401 Eagle Court, Whiteriver, Arizona

ELECTRONIC APPLICATION AND AFFIDAVIT FOR A SEARCH WARRANT

La federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty
of perjury that I have reason to believe that on the following person or property (identify the person or describe the property to
be searched and give its location).

As further described in Attachment A.

Located in the District of Arizona _, there is now concealed (identify the person or describe the property
to be seized):

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):
As set forth in Attachment B.

The basis for the search under Fed. R. Crim. P. 41 (c) is feheck one or more):
& evidence of a ctime;
contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;
Ca person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:
Code/Section Offense Description

21-US.C. § 841 (aC) Possession with Intent to Distribute Methamphetamine

The application is based on these facts:
Affidavit of FBI Special Agent Tyler Woods is incorporated herein by reference.

&] Continued on the attached sheet.
(J Delayed notice of _30_ days (give exact ending date if more than 30 days: } is
requested under 18 U.S.C, § 3103a, the basis of which is set forth on the attached sheet.

ANTHON 2232970 744
Reviewed by AUSA Anthony W. Church 4./.C. CHURCH Dales 808 GE
/ Applicant 's Signature

xX Sworn by Telephone Tyler Woods, Special Agent — FBI

Applicant’s printed name and title

Date and time issued: 5/6/2021 @ 10:26am Edw

Judge's signature

 

 

 

City and State: Phoenix, Arizona Honorable Eileen S. Willett, U.S. Magistrate Judge
Printed name and title

 
Case 2:21-mb-09124-ESW Document1 Filed 05/06/21 Page 5of11

ATTACHMENT A
PROPERTY TO BE SEARCHED
1. Asingle family residence located at 2401 Eagle Court, Whiteriver, Arizona and
any vehicles and outbuildings on the property. The structure is a light blue,

single story home. The house numbers “2401” are on the front of the residence.

 
Case 2:21-mb-09124-ESW Document1 Filed 05/06/21 Page 6 of 11

Ill *

IV.

<

ATTACHMENT B

ITEMS TO BE SEIZED
Any suspected illegal narcotics;
Any United States currency;
Any notes, ledgers, payment receipts or any documentation related to the
purchase or sale of narcotics;
Any firearm;
Any ammunition for a firearm; and
Any indicia, receipts, records or documentation related to the purchase of a

firearm or ammunition.

 
Case 2:21-mb-09124-ESW Document1 Filed 05/06/21 Page 7 of 11

ELECTRONIC AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Tyler Woods, a Special Agent with the Federal Bureau of Investigation (FBI),

being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant for
information or items of evidence contained within the residence located at 2401 Eagle
Court, Whiteriver, Arizona, as described in Attachment A. The information of items of
evidence to be searched for is described in the following paragraphs and in Attachments A
and B.

2. I am a Special Agent with the Federal Bureau of Investigations (FBI) in
Pinetop, Arizona. I have worked as a Special Agent with the FBI since January 2011. In
that time, I have authored and served multiple search warrants related to violent crime,
weapons violations and assault. I am assigned to investigate violations of federal crime on
the Fort Apache Indian Reservation and have been so assigned since June 2017.

3. Lam investigating the criminal activity and believe evidence of a crime may
be found at the above listed locations. As shown below, there is probable cause to believe
that Jefferson COLELAY for violation of 21 United States Code 841(a)(1), Possession
with Intent to Distribute Methamphetamine, by possessing suspected methamphetamine
and weapons located during a traffic stop in Whiteriver, Arizona, occurring within the
boundaries of a special territorial jurisdiction, specifically, the Fort Apache Indian
Reservation.

| 4. The facts in this affidavit come from my personal observations, my training
and experience, and information obtained from other agents, officers and witnesses. This

affidavit is intended to show merely that there is sufficient probable cause for the requested

i

 
Case 2:21-mb-09124-ESW Document1 Filed 05/06/21 Page 8 of 11

watrant and does not set forth all of my knowledge obtained during the course of the

investigation.

PROBABLE CAUSE

| 5. On May 5, 2021, the F.B.I. was notified of a traffic stop conducted by the
White Mountain Apache Tribal police department (WMAT PD). WMAT PD observed a
red Dodge Ram which failed to come to a stop at a stop sign and initiated a traffic stop.
Upon contacting the driver, WMAT PD learned the driver, JEFFERSON COLELAY, did
not have a driver’s license. The driver was asked to step out of the vehicle and the officer
asked to search the driver for weapons. When the officer patted the driver’s pants pocket,
he felt a material over the pocket of COLELAY which the officer believed to be similar to
methamphetamine.
6. Upon detaining the COLELAY, the officer located a quantity of crystalline
substance in the driver’s pocket. Thereafter, the officer approached the passenger side of
the vehicle and saw an open camouflage backpack on the floorboard of the vehicle with
suspected methamphetamine in plain view inside of the backpack. SHERWIN
ANDERSON was seated in the rear passenger seat with the backpack in front of him.
ANDERSON was arrested. During a search incident to arrest, the officer located a pump-
action shot gun located next to the camouflage backpack with suspected

methamphetamine. Numerous prepackaged small baggies were also found inside the

backpack containing a white crystalline substance.

. 7. A third male, JARON ALCHESAY, was located in the bed of the truck.
ALCHESAY was arrested after suspected methamphetamine was located on his person, A

fourth individual, D.F. was in the front passenger seat.

 
Case 2:21-mb-09124-ESW Document1 Filed 05/06/21 Page 9 of11

8. Your affiant was notified of the traffic stop and arrived on scene while all
vehicle occupants were present and detained or arrested. During an interview with D-F.,
your affiant learned COLELAY spent time throughout the day with D.F. and obtained his
camouflage backpack from his bedroom located at 2610 Altaha Avenue, Whiteriver,
Arizona. COLELAY had the backpack at his bedside.

9. While spending time with COLELAY, D.F. overheard suspected drug
transaction negotiations regarding pricing and amounts, which COLELAY had with two
other individuals who lived in the residence and sold drugs for COLELAY. These two
individuals are an 18- year old male, FNU LNU, and a female known as “WEENIE.” FNU
LNU and “WEENIE” also brought COLELAY cash. D.F . advised FNU LNU and
“Weenie” still have drugs at the residence, 2610 Altaha Avenue, Whiteriver, Arizona.

10... -D.F. was in an intimate relationship with COLELAY for over six years and
described him as being a drug dealer “his entire life.’ COLELAY does not have a job.
COLELAY’s drug dealing was what caused his relationship with D.F. to end. D.F. and
COLELAY have three children in common.

11. While securing the suspected methamphetamine, WMAT PD conducted a
field test kit on the, which tested positive for methamphetamine.

12. COLELAY is an enrolled member of the White Mountain Apache tribe.

(13. On May 6, 2021 at approximately 6:09 AM, Special Agents of the F.B.I.
executed the search warrant for the search of 2601 Altaha Avenue, Whiteriver, Arizona,
signed by the Honorable Eileen S. Willett, jn case 21-9121MB. During a search of the
residence agents located suspected methamphetamine and a possible firearm or improvised
weapon with a shotgun shell.

14. One of the occupants of the residence, J.N., a juvenile, was interviewed at
the residence. J.N. stated he came to Whiteriver, Arizona days ago with DARRIAN
WALLEN from Mesa, Arizona. J.N. stated WALLEN brought methamphetamine with him
and provided it to distributors in the area. WALLEN obtained the methamphetamine from

a source in Mesa, Arizona.

 
Case 2:21-mb-09124-ESW Document1 Filed 05/06/21 Page 10 of 11

15. J.N. confirmed he was selling methamphetamine recently, but gave his
supply to COLELAY, who was arrested by WMAT PD on May 5, 2021. J.N. advised other
individuals in the house were also selling drugs.

16. JN. stated WALLEN was at 2610 Altaha Avenue, Whiteriver, Arizona on
May 5, 2021 in the afternoon shortly before COLELAY was arrested. WALLEN had about
one ounce of methamphetamine and a 9mm handgun with him. WALLEN is staying with
his girlfriend, C. LNU, in the area. J.N. agreed to direct investigators to the residence and
identified 2401 Eagle Court, Whiteriver, Arizona as the residence WALLEN is currently
staying at. J.N. believed WALLEN intended to return to Mesa, Arizona possibly during
the day on May 6, 2021, but believed he was at the residence at the time of the interview
(approximately 7:15 AM on May 6, 2021).

17. J.N. stated WALLEN drove to Whiteriver in a Nissan Armada, but it was
taken back to Mesa by another person. J.N. did not know what vehicle, if any, WALLEN
now had access to.

18. During aroutine check, investigators learned J.N. was submitted as a missing
juvenile by Maricopa County Sheriffs Office. Investigators also noted J.N. had a spent
9mm shell casing in his pocket.

19.  Arecord check of DARRIAN CADE WALLEN revealed he is currently on
federal pre-trial release within the District of Arizona. Your affiant has attempted to contact

pre-trial services for notification.

AUTHORIZATION REQUEST
20. Based on the foregoing, I have reason to believe that there is probable cause
to obtain the items referenced in Attachment B from the residence referenced in
Attachment A. I declare under penalty of perjury under the laws of the United States of

America that the forgoing is true and correct.

 
Case 2:21-mb-09124-ESW Document1 Filed 05/06/21 Page 11 of 11

Spécial Agent Tyler Woods
Federal Bureau of Investigation

Telephonically
Sworn before me this day, 6" of May, 2021 @10:26am

HONORABLE EILEEN S. WILLETT
United States Magistrate Judge

 
